DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/21, 5/12/21, and 6/4/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, 11, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 7, 6, and 17, respectively, of U.S. Patent No. 11,004,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the ‘867 patent, thus they are anticipated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being Wiatr (US 2016/0071947).
As to claim 9, Wiatr teaches an integrated chip (fig. 6), comprising: a first doped region (308) and a second doped region (310) within a substrate ([0045]); a ferroelectric material (504) arranged over the substrate and between the first doped region (308) and the second doped region (310), wherein the ferroelectric material has sidewalls defining a first recess within an upper surface of the ferroelectric material (U-shaped 504, fig. 5); a conductive material (505) within the first recess ([0068]); and an isolation structure (104) arranged within the substrate along a first side (left) of the ferroelectric material ([0032]), wherein the isolation structure has a first width (thinner, top part of 104) measured along an uppermost surface of the isolation structure and a second width (thicker, bottom-part of 104) measured along a horizontal line that extends along a bottom of the ferroelectric material, the second width being larger than the first width (fig. 2, [0036]).
As to claim 10, Wiatr further teaches the isolation structure (middle 104 in figure 6) has a bottommost surface that is between a first side (slanted side) of the isolation structure facing the conductive material and a second side (stepped side) of the isolation structure facing away from the conductive material (505), the second side of the isolation structure having a first sidewall segment (thinner top part) having a first slope (vertical) and a second sidewall segment (thicker bottom part) having a second slope (slanted/non-zero) that is different than the first slope (fig. 6).
As to claim 12, Wiatr further teaches a replacement gate remnant (307) disposed over the isolation structure (104), wherein the replacement gate remnant extends from directly over the isolation structure to a sidewall that is laterally between the ferroelectric material and a sidewall of the isolation structure that faces the ferroelectric material (fig. 6, [0046]).
As to claim 14, Wiatr further teaches a transistor device (621) arranged within the substrate ([0056]); and an additional isolation structure (rightmost 104) arranged within the substrate along a side of the transistor device facing away from the ferroelectric material, wherein the isolation structure (middle or leftmost 104) has a different cross-sectional profile than the additional isolation structure (rightmost 104, fig. 6).
As to claim 15, Wiatr further teaches the isolation structure (104) has a first side comprising a first vertically extending surface directly coupled to a second vertically extending surface (fig. 6, the thinner part and the thicker part sidewalls are connected by the horizontal part between them).
As to claim 16, Wiatr further teaches the isolation structure (104) has a first side comprising a first vertically extending surface (thinner top part) directly coupled to a second vertically extending surface (thicker bottom part), the first vertically extending surface arranged at a first slope (vertical/zero) and the second vertically extending surface arranged at a second slope (slanted/non-zero) that is different than the first slope (fig. 6).
As to claim 17, Wiatr teaches a method of forming an integrated chip, comprising: etching a substrate (101) to form a recessed surface that is between sidewalls of the substrate (fig. 1, [0034]); forming a sacrificial memory stack (320/321) over the recessed surface ([0040], fig. 3); patterning the sacrificial memory stack to define a sacrificial memory structure over the substrate ([0044]), wherein patterning the sacrificial memory stack leaves a remnant (307) of the sacrificial memory stack along the sidewalls of the substrate (fig. 3, [0046], fig. 3); forming an inter-level dielectric (ILD) layer (318) over the substrate and laterally surrounding the sacrificial memory structure (fig. 3, [0051]); removing the sacrificial memory structure to form a memory device cavity surrounded by the ILD layer (fig. 4, [0052]); forming a ferroelectric material (504) within the memory device cavity (fig. 5, [0060]); and forming a conductive material (505) over the ferroelectric material and within the memory device cavity (fig. 5, [0067]).
As to claim 18, Wiatr further teaches the substrate comprises one or more isolation structures arranged within one or more trenches in a semiconductor substrate (fig. 6).
As to claim 19, Wiatr further teaches the remnant (307) of the sacrificial memory stack extends from directly over the one or more isolation structures to laterally between the ferroelectric material and a sidewall of the one or more isolation structures that faces the ferroelectric material (fig. 6).

Allowable Subject Matter
Claims 1-8 are subject to a double patenting (DP) rejection, but would be allowable if the outstanding DP rejection is overcome. Claims 11, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-8, the prior art fails to teach a dielectric layer continuously and laterally extending from directly below the one or more sidewall spacers to directly below the ferroelectric material. Dielectric layer 502 extends only beneath the gate conductor/dielectric and not the spacers.
As to claim 11, Wiatr fails to teach the first doped region is laterally between the conductive material and the isolation structure and wherein the first doped region is laterally separated from the isolation structure by a non-zero distance. The doped region extends directly to the isolation structure.
As to claims 13 and 20, Wiatr does not teach the replacement gate remnant comprises a vertically extending segment and a horizontally extending segment, the horizontally extending segment protruding outward from a sidewall of the vertically extending segment to an outer edge that is laterally between the ferroelectric material and a sidewall of the isolation structure that faces the ferroelectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
12/13/22